Jas ev ons) CAS@ 2:20-cv-12278-BAF-R9W LIE CONER SHEGEID.35 Filed Os/2120" Paget of2

Phe [8 44 civil cover sheet and the information contained herein neither be bhi acs sare ae the filing and service of pleadings or other papers as
erence: Oy }

provided by local rules of court. This form. oe by the Judivial Con
purpose of initiating the civil docket sheet of

( ead by law, cxcept as
nited States in September 1974, is required for Ue wie of the Clerk of Court for the

oT INSTRUCTIONS ON NEAT PAGE OF THIS BORM }

 

I. (a) PLAINTIFFS

Mare M. Sissclmen

(b) County of Residence of First Listed Plaintiff Wayne
‘ (EXCERPT IN OLS. PLAINTIFF CASES)

(¢) Attorneys Firm Name. Adhress, ane falephone Number)
Mare M. Susselmun, Attomey at Law, 43434 Brandywyne Rd. Canton, MI, 4g187
(734) 416-5186

DEFENDANTS
Washtenaw County Sherills Office
Deputy Sheriff Jonathan King, Jointly and Severally

County of Residence of First Listed Defendant Washtenaw
(IN-LOS. PLAINTIFF CASES CNL EY]

IN LAND CONDEMNATICIN CASES, USE THE LOCATION OF

(HE TRACT OF LAND INVOLVED

NOTE:

Aitomeys kaon)

 

 

IL. BASIS OF JURISDICTION (Place an “E" in Gre Bow Cnty)

 

ILL. CITIZENSHIP OF PRINCIPAL PARTIES (Mace an ‘7 tm Chie Aor jor Plainiegh

(hor Deeersity Cases Gly and Chee Bor fev Uesesndiart)

 

  
 
       
  

 
    
   

  

  

        

  

  
 
   

 

 

 
 
    
      
        
     
   
 
  

    
  

 

 

  
    
 

  
  

 

 

CJ! us. Government WB3 Federal Question PIF DEF PIF DEF
Plantiff (TLS. Government Nor a Parry Citizen of This State Or CD I Woeorporated oF Principal Place Ola Ga
of Business in Uhis State
(2 U-8. Government (4 Diversity Citzen of Anolber Stare 02 © 2? tneopormied ow Poneipal Place Oe os
Droleudant Andicate Citrzenship of Pereties in itor (Tl) of Dutittess In Another State
Citizen or Subject ofn (J: (213 foreign Marion Cle Oe
Foreign Country
(110 Insurance [0 375 False Clams Act
(J 120 Marine [7] 310 Airplane (0 265 Peramal Injury - of Property 21 LSC: 881 {423 Withdrawal [374 Gm Tam [31 USC
(130 Miller Act L} 31! Airplane Proelucd Product Lisbility Cash cuter IR LUISC 157 3729(a))
(J 140 Negotuble Instrument Laabatity (0) 367 Health Care’ 400 State Reapportionment
(150 Recovery of Qverprvment [LJ 520 Assault, Libel & Pharmareutical 410 Antitrnsr
& Enforeement of Judgment Slander Personal Injury 430 Banks and Banking
141 Medianre Act Lo] 230) Federal Employers" Product Lialalily 440 Commerce
[52 Recovery of Detinuliext Liabiliry (7) 348 Asbestos Personal
Siudant Loans L] #40 Marine Injury Prisavl (CF) 470 Racketeer Influencert onl
(Excludes Veterans) CJ 345 Marine Product Liability Caonnupt Organizations
153 Recovery of Gverpayment Liability PERSONAL PROPERTY bs ADOT CL) 480 Consumer Credle
of Veteran's Benefits L] 350 Motor Vehicle (27 Other Fraud 710 Fair Labor Standards (0 288 Velephime Consumer

 

     
   
  
   
  
  
     
  
  
 
   
 
   

160 Stockholders” Surls |_| 383 Motor Vehicle 371 Truth in Lending

 

Pe) Other Cominecl Produat | siatilily 380 Other Personal
199 Contract Product Liability |] 360 Other Personal Property Damage
196 Franchise Injury (01385 Property Damage
[_] 352 Personal Injury - Product Linbility
icnl Mlniractce

     
 

Nf Land Condemnation
220 Foreclosure

Habeas Crp:
463 Alien [helaicnee

 

    
  

[Ladi Voting

  
  
   
 
 
   
  

730 Remi lease & Ejectment [442 Foiploy ene S10 Mutians to Vaonte
240 Torts to Land [_} 443 Housing’ Serene
= Tort Product Lautulity Acconmmedatons (()530 General
C240 All Other Real Property = [7] 445 Amer. w/Dasabilities - (1835 Death Penalty
Employer! ‘Other:
446 Amer. o'Dissbalities 540 Mandamus & Onher
Other E $50 Civil Rights
[448 Ratucation 244 Prison Conmditum

(Co) sae civil Metaines -
Conditions of
Confinement
¥. ORIGIN ¢Ploce on OX" tr Ome Bor Cy)
m Original 2 Removed from

oO? Remanded from
Proceeding Stole Court

Appellate Court

VL CAUSE OF ACTION

Brief description of pause:

 

VII. REQUESTED IN =) CHECK IF THIS IS ACLASS ACTION

    
    
   
 

        
     
    

   
 

  
   
 
 
  
   
  
 

4 Beinstated or
Reopened

Defendant King issued u iniffie ticket to Plaintiff which contuns false

 
 
 
  

  

   
 

Aut Protection Act
(720 | abo’ Management LJ} 490 Cable'Sa: TV
Relations [| 850 Securities! ommenlelien!

 

[740 Brbwary Labor Act

oO 151 Family and Medical
Lasawe Al

[ed Cte Lato Eartiggalicns

(791 Empleyer Retirement

Income Seeurity Act

  

Rachange
&O0 Other Sranutery Actions
B97 Agroauliril Auch
899 Bnvirenmenial Maters
895 Freedom of Infermainm
Agt

   

899 Administrative Procedure

 
  
  

Act Review or Appeal of
it Agency Decision
442 Naluralization App! DF #0 Constitutionality of
[4645 Other bmomprativn Slube Stabutes.

AucLiens

  
     
   

 

oO 5 Transferred from
Anvileer District
(specttv)

Cite the U.S, Civil Stature under which you are fling (Be nod sie jrrislictinnal statutes winless diversity):

42 U,.8-0. 1983

6 Multidistiet
Litigation -
Transfer

& Multidistrict
Litieation -
Direct File

uml perjured statements, violating Pi.'s Ist and 14th Amendment rights,

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULF 23, F.RCv.P, JURY DEMAND: — ffves [Jo
VILL RELATED CASE(S) ig

IF ANY (Seemunutons! JUDGE ___ DOCKET NUMBER ____
DATE SIGNATURE OF ATTORNEY OF RECORD
August 21, 2020 Marc M. Susselman (P29481)

 

FOR OFFICE USE ONLY

RECEIPT # APPL YUNG TFP

AMOUBT

JUTE WOAGH ILD
PURSU ART TO COCA ROLE SY 4RCF No. 2-1, PagelD.36 Filed 08/21/20 Page 2 of 2

1. Is this a case that has been previously dismissed? rl Yes
lf yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other & Yes

court, including state court? (Companion cases are matters in which (a No
it appears substantially similar evidence will be offered or the same

or related parties are present and the cases arise out of the same

transaction or occurrence.)

lf yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :
a

 

 
